Per Curiam.

Respondent has failed to show why he should not receive discipline comparable to that imposed by the Supreme Court of Colorado. Accordingly, we hereby suspend respondent from the practice of law in Ohio for the duration of his Colorado suspension. However, before respondent will be reinstated to the practice of law in Ohio, he must present evidence that he *141has made the restitution ordered by the Colorado Supreme Court, as required by Gov. Bar R. V(10)(E)(1). Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.